DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 6 refers to “determining whether accumulated data is sufficient by analyzing an alternating effect between the RPM information and the location information that are factors received from the UAM”.  However, nowhere in the disclosure is it described how to make such a determination or how to analyze such an effect.  In fact the alternating effect itself is not described in enough detail to be clear as to what effect is being claimed.  Thus, applicant has not enabled one of ordinary skill in the art to make and/or use the claimed invention.
Claims 7-9 are rejected as inheriting the problems as above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. (US 2017/0154618 A1).

Regarding claim 1, Beckman discloses an urban air mobility (UAM) noise reduction system comprising:
a UAM (510 of figure 5, 210 of figure 2) configured to detect and to provide rotation per minute (RPM) information of a propeller (“operating speeds of such motors” paragraphs [0018] and [0042]) and location coordinate information (paragraphs [0018] to [0019], “tracked positions (e.g., latitudes and/or longitudes)”, also see at least figure 1A); and
a noise canceling device configured to predict a noise canceling sound wave amplitude (see “anti-noise” of  figure 8B) on the basis of the RPM information of the propeller and the location coordinate information received through the UAM (step 740 of figure 7, paragraphs [0017] to [0019]) and to output a noise canceling sound wave corresponding to the predicted noise canceling sound wave amplitude to the UAM (step 760, 3paragraphs [0017] to [0019]).

Regarding claim 4, Beckman discloses further comprising:
a microphone (232 of figure 2) configured to receive noise generated, in response to the UAM taking off or landing (receives noise generated any time, paragraph [0060], “detecting and capturing sound energy in a vicinity of an environment in which the aerial vehicle”); and
a noise canceling sound wave calculator (212) configured to calculate an offset wave using the noise received through the microphone (paragraphs [0033] to [0034], sensors used to compute anti-noise, paragraph [0026], “From such outputs, anti-noise, e.g., one or more signals that are substantially equal in intensity and opposite in phase to the sounds that may be predicted to be generated or encountered”).


Regarding claim 10, Beckman discloses an urban air mobility (UAM) noise reduction system comprising:
offset wave outputters (242 of figure 2) provided at a mobility transit stop (wherever UAM stops because attached to UAM) and being configured to output offset waves to offset noise generated by a UAM  (paragraph [0026], “From such outputs, anti-noise, e.g., one or more signals that are substantially equal in intensity and opposite in phase to the sounds that may be predicted to be generated or encountered”);
a microphone (232 of figure 2) configured to receive noise generated in response to the UAM taking off or landing (receives noise generated any time, paragraph [0060], “detecting and capturing sound energy in a vicinity of an environment in which the aerial vehicle”);
a noise canceling sound wave calculator (212) configured to calculate the offset waves using the noise received through the microphone  (paragraphs [0033] to [0034], sensors used to compute anti-noise, paragraph [0026], “From such outputs, anti-noise, e.g., one or more signals that are substantially equal in intensity and opposite in phase to the sounds that may be predicted to be generated or encountered”); and
an output controller (driver for speakers 242) configured to control the offset waves to be output to the UAM through speakers (paragraphs [0033] to [0034], sensors used to compute anti-noise, paragraph [0026], “From such outputs, anti-noise, e.g., one or more signals that are substantially equal in intensity and opposite in phase to the sounds that may be predicted to be generated or encountered”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 2017/0154618 A1).

Regarding claim 2, Beckman discloses wherein the noise canceling device comprises:
a communicator (busses between items of 210) configured to receive the RPM information of the propeller and the location coordinate information through communication with the UAM;
a learning machine (paragraph [0019]) configured to predict the noise canceling sound wave amplitude on the basis of the RPM information of the propeller and the location coordinate information of the UAM that are received through the communicator (paragraph [0019]);
one or more speakers configured to output the noise canceling sound wave (242); and
an output controller configured to control the one or more speakers to output the noise canceling sound wave amplitude predicted by the learning machine  (paragraphs [0033] to [0034], sensors used to compute anti-noise, paragraph [0026], “From such outputs, anti-noise, e.g., one or more signals that are substantially equal in intensity and opposite in phase to the sounds that may be predicted to be generated or encountered”).
Although Beckman does not expressly disclose deep learning, the examiner takes official notice that deep learning was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to perform deep learning in the machine learning of Beckman for the benefit of greater accuracy and more specifically tuned results.

Regarding claim 3, Beckman discloses further comprising a weather information inputter configured to receive weather information (paragraphs [0041] to [0043]), wherein the learning machine predicts the noise canceling sound wave amplitude based on the RPM information of the propeller, the location coordinate information of the UAM, and the weather information.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654                                                                                                                                                                                             

/PAUL KIM/           Primary Examiner, Art Unit 2654